Citation Nr: 0606543	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected anxiety disorder from March 4, 
2002 to October 1, 2002.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for anxiety disorder since October 2, 2002.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
granted service connection at a noncompensable (0 percent) 
disability rating for anxiety disorder effective from March 
4, 2002.  In October 2003, the RO issued a decision which 
granted an increased disability rating of 10 percent for the 
veteran's anxiety disorder, effective from October 2, 2002.  
The veteran continues to seek a higher initial disability 
rating for this condition.


FINDINGS OF FACT

Continuously since the effective date of service connection, 
March 8, 2002, the veteran's service-connected anxiety 
disorder has been manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.


CONCLUSION OF LAW

Since the grant of service connection, March 4, 2002, the 
criteria for an initial evaluation of 30 percent for anxiety 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9413, used in rating anxiety 
disorder, a 10 percent rating is warranted when it is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted when it results 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for anxiety disorder, not otherwise 
specified, when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected anxiety disorder 
warrants a 30 percent disability rating since the initial 
grant of service connection for this condition on March 4, 
2002.

The veteran's most recent VA examination for mental disorders 
was conducted in October 2005.  The VA examiner noted that 
the veteran's claims folder was reviewed pursuant to this 
examination.  The veteran reported complaints of feeling 
depressed due to his financial situation and physical 
condition.  The veteran also reported that his relationship 
with his spouse was very poor, and that he feels everyone is 
against him.  The report noted that he was employed by the 
U.S. Postal Service, and had been so for the past thirty 
years.  Mental status examination revealed that he was clean, 
adequately dressed and groomed.  He was alert, fully 
oriented, and his mood was anxious.  He was somewhat 
defensive, and his affect was constricted.  His attention, 
concentration and memory were good.  His speech was clear, 
coherent and verborrhoeic.  He was not suicidal or homicidal, 
his insight and judgement were fair, and he exhibited good 
impulse control.  The VA examiner further noted that there 
was no impairment of thought process or communication, and no 
delusions or hallucinations.  The examination concluded with 
a diagnosis of anxiety disorder, not otherwise specified, and 
listed an Axis II diagnosis of strong borderline personality 
features.  The report noted a global assessment of 
functioning (GAF) score of 70.  The VA examiner noted the 
veteran remained employed with the U.S. Postal Service, and 
that the veteran served as a delegate for the postal union.  
Based on his history, record and evaluation, the veteran was 
considered to have poor family interaction, and poor official 
laboral performance, but has an excellent function as a 
delegate, and remains working since 1973.  

A review of the veteran's post service private and VA 
treatment records, dated from 2000 to 2005, revealed a range 
of GAF scores from 40 to 65.  An April 2005 treatment report, 
which noted a GAF score of 40, indicated that the veteran's 
mood was depressed and his affect congruent.  His speech was 
tangential, and his eye contact adequate.  His voice and tone 
were normal, and his thought processes were with loose 
associations and loose flow of ideas.  He denied suicidal 
ideation, and he was fully oriented.  His insight was fair, 
and judgment poor.  The report noted that he arrived for 
therapy late, and that his appearance was clean and well-
kept.  A June 2004 treatment report noted that the veteran 
was having marital difficulties.  He was advised to seek help 
from a marital counselor.  Private treatment records, dated 
from May 2004 to June 2004, noted that the veteran was 
anguished over his marital, financial and physical problems.  
A December 2003 treatment report noted the veteran's 
complaints of irritability, insomnia, anxiety and poor anger 
control.  The report concluded with a diagnosis of major 
depressive disorder, recurrent, and anxiety disorder, not 
otherwise specified.  The report listed a GAF score of 60.  
An October 2002 treatment report noted the veteran's 
complaints of insomnia, nightmares and easy irritability.  
The report concluded with a diagnosis of major depression.

A prior VA psychiatric examination was conducted in May 2002.  
The VA examiner noted that he reviewed the veteran's claims 
folder.  The veteran reported that he was employed as a 
distribution clerk for the U.S. Postal Service, and that he 
also served as a delegate for the Union of Postal Employees.  
He reported that he was easily frustrated and irritable due 
to his declining physical health, including his service-
connected back condition.  Mental status examination revealed 
that he was adequately dressed and groomed, and that he was 
in full contact with reality.  The veteran's answers were 
relevant and coherent, and he was very talkative.  He had no 
delusions, no hallucinations and no suicidal or homicidal 
ideations.  He reported that he sometimes loses his control 
while performing his union duties.  His affect was adequate, 
and his mood hyperactive.  Memory and intellectual 
functioning were adequate, judgment maintained, and insight 
was poor and superficial.  The report concluded with a 
diagnosis of anxiety disorder, not otherwise specified, and 
listed a GAF score of 70.  The VA examiner further opined 
that the level of disability reflected in the GAF score was 
considered to be mild to moderate.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The GAF scores 
noted in the medical evidence of record range from 40 to 70, 
with a majority of the scores in the 60s.  This combined with 
the psychiatric symptoms and related impairment as shown by 
the evidence as a whole reflects occupational and social 
impairment from anxiety disorder which most closely 
approximates a 30 percent disability.  38 C.F.R. § 4.7.  
Thus, with application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a higher rating 
of 30 percent is warranted for the veteran's anxiety 
disorder, not otherwise specified, since the initial grant of 
service connection, March 4, 2002.

There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 30 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, as 
required for an even higher rating of 50 percent under the 
criteria has not been demonstrated.  In making this 
determination, the Board notes that despite his symptoms, the 
veteran has remained employed at the U.S. Postal Service for 
over thirty years.  Moreover, he serves as a delegate for the 
postal employees union, and that he does have some social 
relationships.  Therefore a rating higher than 30 percent for 
anxiety disorder is not warranted.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

A higher initial disability rating of 30 percent for anxiety 
disorder is granted, effective from the grant of service 
connection.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


